EXHIBIT 10.1



AGREEMENT BY AND BETWEEN
First National Bank in Howell
Howell, MI
and
The Comptroller of the Currency



     First National Bank in Howell, Howell, MI (“Bank”) and the Comptroller of
the Currency of the United States of America (“Comptroller”) wish to protect the
interests of the depositors, other customers, and shareholders of the Bank, and,
toward that end, wish the Bank to operate safely and soundly and in accordance
with all applicable laws, rules and regulations.
     The Comptroller has found unsafe and unsound banking practices relating to
asset quality and credit risk management at the Bank.
     In consideration of the above premises, it is agreed, between the Bank, by
and through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.


ARTICLE I   


JURISDICTION



(1)     This Agreement shall be construed to be a “written agreement entered
into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).



(2)     This Agreement shall be construed to be a “written agreement between
such depository institution and such agency” within the meaning of 12 U.S.C.
§ 1818(e)(1) and 12 U.S.C. § 1818(i)(2).

 

(3)     This Agreement shall be construed to be a “formal written agreement”
within the meaning of 12 C.F.R. § 5.51(c)(6)(ii). See 12 U.S.C. § 1831i.

 

(4)     This Agreement shall be construed to be a “written agreement” within the
meaning of 12 U.S.C. § 1818(u)(1)(A).

 

(5)     All reports or plans which the Bank or Board has agreed to submit to the
Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded to:

 

Carolyn G. DuChene

Assistant Deputy Comptroller
Cleveland/Detroit Field Office
3 Summit Park Drive Suite 530
Independence, OH 44131-6900
 
 





Exhibit 10.1 - Page 1

--------------------------------------------------------------------------------

ARTICLE II  


CRITICIZED ASSETS



(1)     The Bank shall take immediate and continuing action to protect its
interest in those assets criticized in the March 31, 2008 Report of Examination
(“ROE”), in any subsequent Report of Examination, by internal or external loan
review, or in any list provided to management by the National Bank Examiners
during any examination.



(2)     Within sixty (60) days, the Board shall adopt, implement, and thereafter
ensure Bank adherence to a written program designed to eliminate the basis of
criticism of assets criticized in the ROE, in any subsequent Report of
Examination, or by any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination as
"doubtful," "substandard," or "special mention." This program shall include, at
a minimum:

 

(a)     an identification of the expected sources of repayment;

(b)     the value of supporting collateral and the position of the Bank's lien
on such collateral where applicable;

(c)     an analysis of current and satisfactory credit information, including
cash flow analysis where loans are to be repaid from operations; and

(d)     the proposed action to eliminate the basis of criticism and the time
frame for its accomplishment.

 

(3)     Upon adoption, a copy of the program for all criticized assets equal to
or exceeding $500,000 shall be forwarded to the Assistant Deputy Comptroller.



(4)     The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.

 

(5)     The Board, or a designated committee, shall conduct a review, on at
least a quarterly basis, to determine:

 

(a)     the status of each criticized asset or criticized portion thereof that
equals or exceeds $500,000;

(b)     management's adherence to the program adopted pursuant to this Article;

(c)     the status and effectiveness of the written program; and

(d)     the need to revise the program or take alternative action.

 

Exhibit 10.1 - Page 2

--------------------------------------------------------------------------------

 

(6)     A copy of each review shall be forwarded to the Assistant Deputy
Comptroller on a quarterly basis.



(7)     The Bank may extend credit, directly or indirectly, including renewals,
extensions or capitalization of accrued interest, to a borrower whose loans or
other extensions of credit are criticized in the ROE, in any subsequent Report
of Examination, in any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination and whose
aggregate loans or other extensions exceed $500,000 only if each of the
following conditions is met:

 

(a)     the Board or designated committee finds that the extension of additional
credit is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Bank; and

(b)     a comparison to the written program adopted pursuant to this Article
shows that the Board's formal plan to collect or strengthen the criticized asset
will not be compromised.

 

(8)     A copy of the approval of the Board or of the designated committee shall
be maintained in the file of the affected borrower.





ARTICLE III  


NEW CHIEF CREDIT OFFICER



(1)     Within ninety (90) days, the Board shall notify the Assistant Deputy
Comptroller of the Bank's intended appointment of a capable Chief Credit Officer
who shall be vested with sufficient executive authority to fulfill the duties
and responsibilities of the position and ensure the safe and sound operation of
the Bank.



(2)     If the Chief Credit Officer position mentioned in Paragraph (1) of this
Article becomes vacant in the future, the Board shall within ninety (90) days of
such vacancy notify the Assistant Deputy Comptroller of the Bank's intended
appointment of a capable person to the vacant position who shall be vested with
the authority and responsibilities outlined in Paragraph (1) of this Article.



Exhibit 10.1 - Page 3

--------------------------------------------------------------------------------

ARTICLE IV


REAL ESTATE VALUATIONS



(1)     Within sixty (60) days, the Board shall obtain a current appraisal or
evaluation, as appropriate, of the real estate securing each of the loans on the
list provided to management and included in the appendix section of the ROE.



(2)     Within ninety (90) days of receipt of each of the appraisals or
evaluations obtained pursuant to paragraph (1) above, the Board shall review and
evaluate management's reassessment of the risk rating and accrual status of such
loan, as well as the amount of impairment, if any, in accordance with FASB
Statement of Financial Accounting Standards No. 114, Accounting by Creditors for
Impairment of a Loan.

 

(3)     Within sixty (60) days, the Board shall develop, implement and ensure
adherence to a process to ensure that real estate collateral is reappraised in a
timely manner to support problem loan identification, work-out strategies,
identification of impairment, and impact to ALLL. The process should include
criteria for when appraisals should be updated, such as when a credit
deteriorates, when there are materially negative market trends, or when stress
testing indicates concentrations are increasingly susceptible to market
variances.

 

(4)     Within sixty (60) days, the Board shall develop, implement and ensure
adherence to criteria for obtaining appraisals or evaluations for transactions
that are not otherwise covered by regulatory requirements.



ARTICLE V   


LENDING POLICY



(1)     The parties acknowledge that the Bank has forwarded its revised and
updated loan policy to the Assistant Deputy Comptroller for review and
determination of no supervisory objection.



(2)     Upon receipt of no supervisory objection from the Assistant Deputy
Comptroller the Board shall oversee the implementation of the Bank's revised and
updated loan policy and ensure Bank adherence to the policy.

 

(3)     The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the loan policy.



Exhibit 10.1 - Page 4

--------------------------------------------------------------------------------

ARTICLE VI 


LOAN RISK RATING SYSTEM





(1)     Within ninety (90) days, and on an ongoing basis thereafter, the Board
must ensure that the Bank’s internal risk ratings of commercial real estate
credit relationships in the principal amount of $250,000 or greater (covered
relationship) are timely, accurate, and consistent with the regulatory credit
classification criteria set forth in Rating Credit Risk, A-RCR, of the
Comptroller’s Handbook. At a minimum, the Board must ensure, on an ongoing
basis, that with respect to the Bank’s assessment of credit risk of any covered
relationship:



(a)     the primary consideration is the strength of the borrower’s primary
source of repayment (i.e., the probability of default rather than the risk of
loss);

(b)     the strength of the borrower’s primary source of repayment is determined
through analysis of the borrower’s historical and projected financial
statements, past performance, and future prospects in light of conditions that
have occurred or may occur during the term of the loan;

(c)     collateral, non-government guarantees, and other similar credit risk
mitigants that affect potential loss in the event of default (rather than the
probability of default) are taken into consideration only if the primary source
of repayment has weakened and the probability of default has increased;

(d)     collateral values should reflect a current assessment of value based on
actual market conditions and project status;

(e)     credit risk ratings are reviewed and updated whenever relevant new
information is received; and

(f)     the credit risk rating analysis is documented and available for review
by the Board and the OCC upon request.

 

(2)     Within ninety (90) days, and on an ongoing basis thereafter, the Board
must ensure that any covered relationship with a high probability of payment
default or other well-defined weaknesses is rated no better than Substandard,
regardless of the existence of illiquid collateral, non-government guarantees,
and other similar credit risk of loss mitigants. A well-defined weakness in a
covered relationship may include, but is not limited to, slow leasing or sales
activity resulting in protracted repayment or default on the loan, changes in
concept or plan due to unfavorable market conditions, materially deteriorated
market conditions, delinquent taxes, or the inability to obtain necessary zoning
or permits.



Exhibit 10.1 - Page 5

--------------------------------------------------------------------------------

 

(3)     Within ninety (90) days, the Board must establish a credit risk rating
management information system that provides, at a minimum, the following
information to the Board on a monthly basis:

 

(a)     individual detail regarding the identification, type, amount, and
assigned rating of all loans rated Special Mention or worse in excess of
$500,000;

(b)     individual, or summary, detail regarding this same information for all
problem loans in excess of $250,000;

(c)     ratings equivalent to, or readily convertible to, the common regulatory
risk rating definitions of pass, special mention, substandard, doubtful and loss
set forth in Rating Credit Risk, A-RCR, of the Comptroller’s Handbook; and

(d)     summary loan portfolio data highlighting trends in, and condition of,
the quality of loans rated pass.

 

(4)     Upon adoption, a copy of the program shall be forwarded to the Assistant
Deputy Comptroller for review and determination of no supervisory objection.



(5)     The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.



ARTICLE VII


INDEPENDENT LOAN REVIEW



(1)     The Board shall, within ninety (90) days, submit the resume and
qualifications of the person(s) or firm selected by the Board to conduct an
independent review and identification of the Bank's problem loans and leases
(the "Independent Reviewer"), including the proposed scope of their loan review
engagement to the Assistant Deputy Comptroller for review and determination of
no supervisory objection. The engagement shall provide for the periodic (and not
less than annual) review of the Bank's loan and lease portfolios to assure the
timely identification and categorization of problem credits. The engagement
shall provide for a written report to be filed with the Board after each review,
and the Independent Reviewer shall use a loan and lease grading system
consistent with the guidelines set forth in “Rating Credit Risk” and “Allowance
for Loan and Lease Losses” booklets of the Comptroller’s Handbook. Such reports
shall include, at a minimum, conclusions regarding:



Exhibit 10.1 - Page 6

--------------------------------------------------------------------------------

 

(a)     the identification, type, rating, and amount of problem loans and
leases;

(b)     the identification and amount of delinquent loans and leases;

(c)     credit and collateral documentation exceptions;

(d)     the identification and status of credit related violations of law, rule
or regulation;

(e)     the identity of the loan officer who originated each loan reported in
accordance with subparagraphs (b) through (e) of the Article;

(f)     concentrations of credit;

(g)     loans and leases to executive officers, directors, principal
shareholders (and their related interests) of the Bank;

(h)     loans and leases not in conformance with the Bank's lending and leasing
policies, and

(i)     exceptions to the Bank’s lending and leasing policies.

 

(2)     The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.



(3)     The Board shall evaluate the independent loan and lease review report(s)
and shall ensure that immediate, adequate, and continuing remedial action, if
appropriate, is taken upon all findings noted in the report(s).

 

(4)     A copy of the reports submitted to the Board, as well as documentation
of the action taken by the Bank to collect or strengthen assets identified as
problem credits, shall be preserved in the Bank.



ARTICLE VIII 


CLOSING



(1)     Although the Board has agreed to submit certain programs and reports to
the Assistant Deputy Comptroller for review or prior written determination of no
supervisory objection, the Board has the ultimate responsibility for proper and
sound management of the Bank.



Exhibit 10.1 - Page 7

--------------------------------------------------------------------------------

 

(2)     It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him/her by the several laws of the United States of America to undertake any
action affecting the Bank, nothing in this Agreement shall in any way inhibit,
estop, bar, or otherwise prevent the Comptroller from so doing.

 

(3)     Any time limitations imposed by this Agreement shall begin to run from
the effective date of this Agreement and supersede any corrective action time
limitations set forth in the ROE. Such time requirements may be extended in
writing by the Assistant Deputy Comptroller for good cause upon written
application by the Board.

 

(4)     The provisions of this Agreement shall be effective upon execution by
the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.

 

(5)     In each instance in this Agreement in which the Board is required to
ensure adherence to, and undertake to perform certain obligations of the Bank,
it is intended to mean that the Board shall:

 

(a)     authorize and adopt such actions on behalf of the Bank as may be
necessary for the Bank to perform its obligations and undertakings under the
terms of this Agreement;

(b)     require the timely reporting by Bank management of such actions directed
by the Board to be taken under the terms of this Agreement;

(c)     follow-up on any non-compliance with such actions in a timely and
appropriate manner; and

(d)     require corrective action be taken in a timely manner of any
non-compliance with such actions.



(6)     This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law. The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract. The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities. The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.     



Exhibit 10.1 - Page 8

--------------------------------------------------------------------------------

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.



                                                            

Carolyn G. Duchene
Assistant Deputy Comptroller
Cleveland/Detroit Field Office

 

                                          

Date



Exhibit 10.1 - Page 9

--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.



NAMES:

             SIGNATURES:

DATES:

Athena Bacalis

/s/ Athena Bacalis

10/16/08

Gary R. Boss

/s/ Gary R. Boss

10/16/08

Barbara Draper

/s/ Barbara Draper

10/16/08

Richard F. Hopper

/s/ Richard F. Hopper

10/16/08

Dona Scott Laskey

____________________________

__________

Ronald L. Long

/s/ Ronald L. Long

10/16/08

James R. McAuliffe

/s/ James R. McAuliffe

10/16/08

John M. Pfeffer

/s/ John M. Pfeffer

10/16/08

Randolph E. Rudisill

/s/ Randolph E. Rudisill

10/16/08

W. Rickard Scofield

/s/ W. Rickard Scofield

10/16/08

R. Michael Yost

/s/ R. Michael Yost

10/16/08



Exhibit 10.1 - Page 10